Title: From George Washington to Colonel James Clinton, 25 June 1776
From: Washington, George
To: Clinton, James



Sir
New York June 25. 1776

I received yours of the 20 Instt and in answer thereto request you to draw out of your Regiment all the Armourers in It and set them immediately to work—they will receive the same pay as the Armourers here do under the like circumstances—you must endeavour to engage the one you mention on the same Terms that are given here, but If you can not do better, you will continue him on those contained in your Letter.
In respect to keeping two Commission[e]rs, If they are absolutely necessary It must be done, till you are provided with an

Engineer or so long as they may be wanted. But will not one be sufficient? If It will, two need not be retained.
It being impossible to procure a sufficient number of Tents for the whole Army, It will be necessary for you to Collect a parcel of Thin boards & have them put up to answer the purpose—this is now doing for Genl Scotts Militia Brigade to be quartered here & do exceedingly well.
I cannot but consider the pay of the Carpenters, enormous & extravagant—nor can I suggest any good reason why they should receive more than those employed here—some of which, for (Instance Bruen Company of Artificers from the Jerseys) are compleat workmen and can execute almost any kind of Work in the best manner—I request your exertions to lessen their pay and to prevail on them to receive no more than what is given here.
The Pay Rolls will be settled by the Provincial Congress up to the last of April Inclusive as has been done with the other Troops raised in this Colony—The Abstracts after that time will be taken in & paid by me as others are.
I observe by the Returns that your Regiment is still extremely deficient in Arms, which is a circumstance highly distressing at this time—As I have no prospect of getting any, unless some unforeseen fortunate event should cast up that I know nothing of, I request you to have no dependance on me for a supply, and that you will use every possible method you can devise to procure what you want from the Country people or wheresoever they can be had by purchasing them. I am Sir, Your most Hble Servt

Go: Washington


P.S. The Province powder that you have in hand & which is made up in Cartridges, you must not part ⟨w⟩ith by any means—⟨but⟩ repay the Quantity out of what you shall receive from the Continent.

